Citation Nr: 9907675	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-24 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from May 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision rendered 
by the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This matter was before 
the Board in June 1998, at which time it was remanded to the 
RO for additional development. 


FINDING OF FACT

There is no medical evidence of a link or nexus between the 
veteran's current bilateral hearing loss and his period of 
active military service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes, at the outset, that the lack of any evidence 
that the veteran exhibited hearing loss during service is not 
fatal to his claim. The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection. See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992). Instead, as noted by the 
United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993).

However, before considering the merits of the veteran's 
claim, the Board must first determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well-
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the Court has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well-grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

To begin with, the Board notes that the record does include a 
medical diagnosis of bilateral hearing loss.  Specifically, 
VA audiological evaluation in May 1981, showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
55
65
LEFT
35
30
55
65
75

These findings clearly meet the criteria of 38 C.F.R. § 3.385 
for hearing loss disability for VA purposes. 

Moreover, for purposes of determining whether the veteran's 
claim is well-grounded, the Board accepts the veteran's 
assertion that he incurred bilateral hearing loss during 
service as a result of acoustic trauma sustained incident to 
his work in close proximity to trucks and airplanes.  The 
Board also notes and accepts for well-grounded purposes the 
assertion that the veteran's hearing loss may be due to a 
concussion suffered as a result of an automobile accident 
during service. 

However, after reviewing the evidence of record, the Board is 
unable to find any medical evidence of a nexus between the 
currently diagnosed bilateral hearing loss and the veteran's 
period of active military service.  There is no medical 
evidence of a continuity of symptomatology from service to 
show a link to service.  The veteran's service medical 
records (SMRs) are devoid of any indication that the veteran 
complained of, was treated for, or diagnosed with, bilateral 
hearing loss.  In fact, the report of his separation 
examination in August 1946 shows that bilateral hearing 
acuity was 20/20 on coin click, 15/15 on whispered voice, and 
15/15 on spoken voice.  While medical evidence does show 
current hearing loss, it appears that the earliest suggestion 
of a hearing loss problem reflected in the medical records 
was in approximately 1974.  In this regard, the Board 
observes that a June 1980 VA treatment record documents 
complaints of sudden hearing loss that had begun within the 
previous 5 or 6 days.  It was noted that the veteran 
presented a physician's letter that explained he had suffered 
a 30 percent hearing loss 6 years prior.  As the record 
stands, there is no medical evidence suggesting hearing loss 
for approximately 28 years after the veteran's discharge from 
service.  There is also no medical opinion otherwise linking 
the veteran's current hearing loss to service, nor is there 
any medical opinion linking any continuity of symptoms 
reported by the veteran to his current hearing loss.  

The Board has reviewed the veteran's statements made in 
support of his claim.  However, as a matter of law, these 
statements do not satisfy the medical nexus requirement and 
cannot, therefore, render his claim well-grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  In other words, what is needed is medical 
evidence linking his bilateral hearing loss to service.  By 
this decision, the Board is informing the veteran that 
medical evidence of causation is required to render his claim 
well-grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69 (1995).

The veteran's representative, in his statement of accredited 
representative in appeals case, filed in lieu of a VA Form 1-
646, states that the veteran should be afforded a VA 
audiological examination, as such an examination was 
requested by the Board in its remand.  The Board points out, 
however, that the remand only suggested that the RO schedule 
the veteran for an audiological examination if it deemed such 
an examination necessary.  The RO apparently did not deem a 
VA audiological examination necessary, and the Board agrees.  
In this regard, the Board notes that the scheduling of a VA 
examination is not required as there is no duty to assist the 
veteran in the absence of a well-grounded claim.  See Epps, 
at 468-69. 

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well-grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 
- 4 -


- 1 -


